Pee Cubiam.
Judgment was entered in the court below against the appellants for the sum of $724 with interest from January 20, 1914, and costs. A bond and supersedeas in the penal sum of $1,600 was filed by the appellants. Respondent has moved to dismiss the appeal. It is not seriously contended that the appeal should not be dismissed under the authority of the following cases: Pierce v. Willeby, 20 Wash. 129, 54 Pac. 999; Douglas v. Badger State Mine, 41 Wash. 266, 83 Pac. 178, 4 L. R. A. (N. S.) 196; Washington Water Power Co. v. Abacus Ass’n, 49 Wash. 261, 94 Pac. 1072; Hassett v. Fraternal Brotherhood, 59 Wash. 161, 109 Pac. 305; Swift v. Saulsberry, 59 Wash. 163, 109 Pac. 305; Smith v. Porter, 66 Wash. 349, 119 Pac. 824.
But it is said that, under the authority of Kelley v. Sakai, 70 Wash. 699, 127 Pac. 107, where a judgment had been entered for $272 and a bond and supersedeas had been given in the sum of $700, and where we held,
*613“The motion to dismiss the appeal on account of the alleged insufficiency of the bond is denied; it appearing to the court that the bond is sufficient as an appeal bond, and as a supersedeas bond to stay the cost in the judgment appealed from. . . . Further than this, the bond is without legal effect”
that the appeal should not be dismissed.
Counsel has misconceived the facts in the Kelley case. Its holding is consistent with all of the cases that have been heretofore decided by this court upon this question. In that case, an independent action was begun to enjoin the collection of a judgment which had been entered in the sum of $271.80, and costs. After a hearing, a judgment of dismissal was entered. A judgment of dismissal carrying some minor sum as costs was the judgment appealed from. We held that the bond was sufficient. In this case, we have a judgment which, without taking account of costs, would require a supersedeas of $1,448 which, with $200, the statutory bond on appeal, would make a bond of $1,648 necessary.
Under the authority of the cases cited, the appeal is dismissed.